COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00192-CV


IN THE INTEREST OF C.B., A
MINOR CHILD



                                     ----------

          FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      This is an attempted restricted appeal from the trial court’s order

terminating J.L.B’s parental rights to his child, C.B. The trial court terminated

J.L.B.’s parental rights on December 5, 2011. After the termination order, J.L.B.

filed an objection to the order, a motion to vacate the order, and a motion to

compel a ruling on his objection and motion. On May 24, 2013, J.L.B. filed a

notice of appeal stating that he did not participate in the termination proceedings

      1
       See Tex. R. App. P. 47.4.
and desired to appeal the trial court’s termination of his parental rights. See Tex.

R. App. P. 30.

      We notified J.L.B. that because his notice of appeal was filed more than six

months after the trial court entered the termination order, we did not believe we

had jurisdiction over his restricted appeal. See Tex. R. App. P. 26.1(c), 42.3.

J.L.B. responded but merely reasserted that he did not participate in the

termination proceedings and that error is apparent from the face of the record,

which entitle him to a restricted appeal. However, J.L.B. did not file his notice of

restricted appeal within six months of the trial court’s termination order. See Tex.

R. App. P. 26.1(c). Further, J.L.B. filed multiple pleadings in the trial court after

the termination order, which brings his attempted appeal outside of the extended

appellate timetable for restricted appeals. See Tex. R. App. P. 30. Therefore,

J.L.B.’s notice of appeal was untimely, and we dismiss the attempted appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f); see also Clopton v.

Pak, 66 S.W.3d 513, 515 (Tex. App.—Fort Worth 2001, pet. denied) (stating

requirements for restricted appeal “are jurisdictional”).


                                              PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: July 18, 2013




                                          2